Title: Robert H. Saunders to Thomas Jefferson, 9 May 1817
From: Saunders, Robert Hyde
To: Jefferson, Thomas


          
            Dear Sir,
            Short pump
May 9th 1817
          
          Having met with considerable losses from the fall of lightning upon several species of property at my plantation in the County of Goochland and to guard as much as possible against such an occurrance at this place have come to a resolution of Erecting one or more Franklins as I Shall be advised by You, to my present dwelling,—After giving you a description of the house you perhaps may be the better able to Judge correctly.—my house is 32 feet long two stories high and Twenty feet wide, the whole Altitude 34. feet, it has a wing at each end, one of which is thirty two feet long the other 16 makeing the whole length of the building 80 feet.
          There stands at the west end of the house three oak trees one a little N. of west,—from, the chimney 39 feet, one west 40 feet, the other s. west 39 feet all of which projects one or two feet above the top of the Chimney and none of which exceeds the distance of 24 feet from the end of the wing.—At the E. end there stands about 12 or thirteen lofty trees; all of which are several feet higher than the chimney which is at that end.—one of which stands about 15 feet from the chimney & three others in different directions not exceeding thirty feet.—Having now given you the length, breadth, & height; of the house, and the contiguity of a number of trees;—You will be so good as to answer the following questions,   First is it necessary for the safety of a house that there should be a Franklin or Franklins attached to it 
          
            
              2ly
               If necessary; will my house require one or more if the latter where ought they to be put.
            
            
              3ly
              will not the trees above spoken of in some measure superceed the necessity of a Franklin by the aptitude the Lightning has of striking the most elivated objects.
            
            
              4ly
              If necessary to set up one or more conductors, shall I make them fast to polls set up for that purpose or shall I fix them to some of the trees nearest to the house.
            
            
              5ly
              Shall I use any precaution where the conductor passes through the iron boults, to prevent its flying off from the Franklin
            
            
              6ly
               Is it necessary that the rod should go to any debth in the Earth, or is it material that it Should be inclosed with plank or otherwise.—
            
          
          You will be so good as to pardon me for giving you so much trouble, nothing but the necessity of the case would have made me presume so much upon your Goodness.   Be pleased to accept of a sincear tender of my best wishes, for your health, happiness, & prosperity while you are permited to stay in this World.
          
            I am with great respect your most Obt Hble Sert
            Ro. H. Saunders
          
        